Citation Nr: 0902623	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
strain and impingement syndrome, with osteoarthritis 
(dominant), currently rated as 10 percent disabling.

2.  Entitlement to an increase rating for patellofemoral 
pain, left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from September 1981 to 
September 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2005 and 
September 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The issue of entitlement to an increased rating for right 
shoulder strain and impingement syndrome, with osteoarthritis 
(dominant) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is 
manifested by painful motion and limitation of flexion to 90 
degrees.

2.  Patellofemoral pain of the left knee is manifested by 
painful motion and limitation of flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2008).

2.  The criteria for a rating in excess of 10 percent 
patellofemoral pain of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letter of October 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that, in regards to the 
increased rating claims for the right and left knee 
disabilities, notice as to the effective date and disability 
rating was not provided until September 2006  after the RO's 
decision.  However, the Board notes that the appellant was 
provided notice and allowed the opportunity to submit 
additional evidence.  Furthermore, the Board notes that the 
claim is being denied; therefore, despite the timing error, 
there has been fundamental fairness.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issues on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of April 2007, the appellant was provided with all of 
the relevant Diagnostic Codes in his case.  Furthermore, in a 
letter of September 2006 he was provided with examples of the 
medical and lay evidence he may submit to substantiate his 
case.  Subsequent to the SOCs and the September 2006 letter 
the appellant's claim was readjudicated in a subsequent 
Supplemental Statement of the Case of July 2007.  Therefore, 
the appellant was afforded the required due process.  
Furthermore, the Board notes that the symptoms required to 
meet the criteria for increased evaluations in the veteran's 
case, are symptoms that a reasonable person with his 
disability would know to report.  Moreover, VA outpatient 
treatment records and examination reports note the veteran 
reporting symptoms associated with the disability.  The 
veteran was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same and he was afforded subsequent due 
process.  Moreover, the Board notes that In June 2007 the 
veteran stated he had o additional evidence to submit 
regarding the issues at hand.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records, private medical treatment records and 
outpatient medical records have been obtained.  The veteran 
was afforded VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2008).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's degenerative joint disease of the right knee 
and patellofemoral pain of the left knee have been evaluated 
pursuant to Diagnostic Code 5260, for limitation of motion of 
the leg, and 10 percent ratings have been assigned for each 
knee.

The Board notes that in regards to the left knee the 
veteran's disability is rated under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5260 (2008).  The veteran's 
specific disability is not listed in the Rating Schedule, and 
the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2008).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
Leg, limitation of flexion.

Private medical treatment records of September 2005 show that 
the veteran complained of pressure in his right knee going on 
for the last couple of months which was worse after sitting 
or flexing his knee.  It improved if he straightened his leg 
out.  He denied any locking of the knee but reported popping.  
The record notes he had no other joint complaint at the time.  
His diagnosis was degenerative joint disease of the right 
knee.

A VA joint examination report of November 2005 notes the 
veteran reported pain In his left knee was 6 out of 10, and 
on the right 8 out of 10 with weakness, stiffness, swelling 
in both knees, instability more on the right than the left 
knee, locking more on the right than the left knee, and lack 
of endurance.  He uses over the counter nonsteroidal anti 
inflammatory drugs which help.  He reported random flare ups 
with severity of 7 out of 10 on the left 1-2 times a week and 
10 out of 10 2-3 times a week on the right knee due to 
undetermined causes.  Flare ups will last 2-10 hours 
depending on the time of day and ease with ice, rest and 
medication.  He reported being able to function with the left 
knee during flare ups but not with the right knee.  He denied 
the need for any crutches, braces, cane, or corrective shoes.  
He denied any episodes of dislocation or recurrent 
subluxation.  The veteran reported that the symptoms limit 
his job abilities as a motorcycle salesman pushing the 
machines around but has normal activities of daily living.  
Range of motion of the knee was flexion to 90 degrees active 
and passive to 100 degrees on the left and 120 on the right.  
Extension was 0 degrees.  Medial and lateral collateral 
ligaments, and anterior and posterior cruciate ligaments were 
stable.  Medial and lateral meniscus was normal.  McMurray's 
test was normal.  It was noted that the veteran reported pain 
in the right knee at the end point of range of motion at 0 
degrees extension with no pain 90-0 degrees.  There was no 
pain in the left knee.  There was no change in motion upon 
repeated and resisted testing of the knees, and no additional 
limitation was noted.  He was able to flex and extend 0-90 
degrees bilaterally with pain only at the end point of 
extension on the right knee.  There was normal gait without 
functional limitations.  There was no ankylosis noted.  

VA outpatient treatment records of October 2006 note that the 
veteran underwent arthroscopic surgery of the right knee in 
1997, and has experienced instability since then.  

A VA examination report of April 2007 noted the veteran 
reported pain at a level of 6 out of 10 more on the right 
knee than the left knee.  He reported stiffness and swelling 
predominantly in the right knee.  He denied any falls and 
reported early fatigue in the right knee.  He takes over the 
counter medication with mild relief.  Flare-ups occur while 
working as a sales man, but he has since adjusted his work 
and flare ups have been alleviated.  He wore a brace on his 
right knee.  He denied any episodes of dislocation or 
subluxation.  Range of motion extension at 0 degrees 
bilaterally, flexion in the right knee is 95 degrees with 
pain at this range, and in the left knee flexion is 120 
degrees with end-range pain.  There was additional limitation 
of pain with repetitive use times 3 bilaterally.  However, 
there was no change in range of motion.  There was patellar 
grinding bilaterally, worse on the right.  The right knee was 
tender in the medial and lateral patellar prominences.  There 
was no effusion.  The left knee was tender in the inferior 
patellar border without any effusion.  Lachman and McMurray 
test were negative.  There was no instability.  However, 
there was slight exaggerated varus on the right side compared 
to the left side.  The gait was antalgic due to the right 
knee.  There was no ankylosis.  

The veteran has been assigned a 10 percent evaluation for 
limitation of flexion of the knees.  The 10 percent 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 
degrees.  38 C.F.R. § 4.59, Diagnostic Code 5260; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be 
assigned if there is limitation of extension, subluxation or 
instability.  38 C.F.R. § 4.59, Diagnostic Code 5257.  

In light of the evidence noted above, the Board finds that 
the criteria for an increased rating for either knee 
disability are not met.  As noted, the most severe range of 
motion finding was 90 degrees of active flexion bilaterally 
which was noted at the November 2005 VA examination.  
Further, at the November 2005 VA examination the veteran 
reported that he cannot function with his right knee during 
flare-ups and that he complained of weakness and lack of 
endurance.  However, while pain has been noted, at the 
examinations no additional limitation of function was found 
with repetitive use.  Moreover, the ranges of motion relied 
upon in assigning no more than a 10 percent rating already 
contemplated consideration of additional limitation of motion 
due to pain, fatigue, weakness and lack of endurance by the 
examining physicians.  The current evaluation contemplates 
the presence of periarticular pathology productive of pain 
with full motion.  The evaluation would also contemplate the 
functional equivalent of limitation of flexion to 45 degrees.  
Thus, the 10 percent rating already assigned contemplates the 
degree of limitation of motion present in both knees.  

As previously noted, in order to warrant an increased 
evaluation, the impairment must result in the functional 
equivalent of limitation of flexion to 30 degrees.  The 
evidence has not established that flexion has been 
functionally limited to 30 degrees or that the knees have 
been functionally limited to 30 degrees.  Rather, the most 
probative evidence establishes that there is pain on motion, 
but functional use remains greater than 30 degrees of 
flexion.  The veteran retains functional use of flexion to at 
least 90 degrees bilaterally.  While, the Board also accepts 
that the veteran has pain on motion and that he has reported 
weakness and lack of endurance with repetitive use, neither 
the objective nor subjective evidence reflects that he is 
functionally limited to 30 degrees.

As noted above, separate evaluations may be assigned for 
instability or subluxation under Diagnostic Code 5257.  In 
this regard, the Board has considered the veteran's reports 
that he has experienced instability in his right knee since 
his arthroscopic surgery in 1997 and that he was noted to use 
a brace on his right knee.  However, the objective findings 
do not show instability of the right or left knee.  In fact, 
at the April 2007 examination no instability was noted.  
Moreover, at both VA examinations the veteran denied any 
history of dislocation or subluxation.  No effusion has been 
found.  Lachman and McMurray test were negative.  The Board 
finds that the clinical observations of skilled professionals 
are more probative than the veteran's lay statements.  
Therefore, a separate evaluation for instability is not 
warranted.

Furthermore, the Board also notes that there is no competent 
evidence of limitation of extension in either knee.  
Extension has consistently been reported to 0 degrees without 
pain.  While it was noted that repetitive use produced 
additional limitation of pain, there is no evidence of 
additional limitation of motion or the functional equivalent 
of extension limited to 5 degrees due to any other symptoms 
such as fatigability, weakness, or lack of endurance.  See 
DeLuca; 38 C.F.R. § 4.59, Diagnostic Code 5261.  Therefore, a 
separate evaluation for limitation of extension is not 
warranted.  

The veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected knee disabilities warrant more 
than a 10 percent evaluation, the Board finds that the 
medical examinations and opinions do not establish that the 
veteran has any more than slight functional impairment of the 
left knee.  

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  While the veteran has reported that 
his disabilities limit his job abilities, marked interference 
with employment has not been shown.  Hence, assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

In summary, the Board finds that the degree of symptomatology 
experienced in the veteran's knees is already contemplated by 
the 10 percent evaluation presently assigned for each knee, 
and that the preponderance of the evidence is against 
granting higher disability ratings.  The benefit sought on 
appeal is accordingly denied.


ORDER

An evaluation in excess of 10 percent for patellofemoral 
pain, left knee, is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease, right knee, is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

A VA examination of the right shoulder was conducted in June 
2007.  Private medical treatment records of September 2007 
show that the veteran underwent an arthroscopy of the right 
shoulder, labral reconstruction and arthroscopic evaluation 
of the subacomial space.  Pre-operative diagnosis was labral 
tear of the right shoulder.  Post-operative diagnosis was 
large detached superior labrum anterior and posterior lesion 
on the right shoulder.  

There is nothing in the record which shows the current level 
of function impairment post-surgery.  A new VA examination is 
required to properly assess the current level of the 
veteran's right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination to determine the 
current level of severity of his 
service connected right shoulder strain 
and impingement with osteoarthritis.  
All the appropriate tests should be 
conducted.  The examiner should provide 
the range of motion for the right 
shoulder.  He should specifically state 
whether there is any additional 
limitation of function due to caused by 
fatigue, pain, weakness, lack of 
endurance or incoordination.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


